Citation Nr: 1328494	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  11-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for abnormal leg 
movement disability, claimed as restless leg syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has accordingly characterized 
the mental health issue as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that in Clemons, 23 Vet. App. 
1, the U. S. Court of Appeals for Veterans Claims (Court) 
held that an appellant's claim for service connection for 
PTSD should have been construed more broadly by VA as a 
claim for service connection for any mental disability.  The 
Court noted that the claimant was not competent to diagnose 
a particular psychiatric disability, such as PTSD, but that 
he was competent to describe his mental symptoms.  Id. at 4-
5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Court also noted that the evidence submitted in support of 
the claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability, 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  

In this case, the evidence shows that the Veteran has been 
diagnosed with psychiatric disorders to include anxiety, 
panic disorder, and agoraphobia.  However, the Veteran has 
not been provided appropriate notice in response to a claim 
for service connection for psychiatric disability other than 
PTSD.  On remand, such notice should be provided.

The Veteran was afforded a VA examination in September 2010 
in which the VA examiner repeatedly questioned his reported 
in-service stressors.  The examiner opined that the Veteran 
did not meet the formal diagnostic criteria for PTSD.  

The Board finds that the September 2010 VA examination and 
opinion are inadequate for adjudication purposes as the 
Veteran's in-service stressors have been conceded.  As such, 
the Veteran should be afforded a VA examination in which the 
examiner is instructed to consider the Veteran a reliable 
historian in regards to his in-service stressors, 
specifically his stressors in Vietnam.

Moreover, the Veteran asserted in his August 2011 hearing 
that his restless leg syndrome was related to his 
psychiatric disabilities.  An October 2010 VA treatment 
record diagnosed sleep disorder with abnormal leg movement 
at night; this did not appear to be a restless leg syndrome 
(RLS).  On remand, the Board finds that the nature and 
etiology of the Veteran's abnormal leg movement should be 
determined.

Finally, additional records pertinent to this claim might be 
available as the Veteran noted private treatment in his 
August 2011 hearing and latest VA treatment records are from 
March 2011.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
Veteran with all required notice in 
response to the claim for service 
connection for psychiatric disability 
other than PTSD. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
post-service treatment or examination of 
the Veteran for any psychiatric disorders 
or restless leg disability, to 
specifically include private treatment 
records and VA treatment records since 
March 2011.

3.  The Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all acquired psychiatric 
disorders present during the pendency of 
this claim, to include PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.

With respect to each acquired psychiatric 
disorder currently present or present at 
any time during the pendency of this 
claim, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service, to specifically 
include his conceded in-service stressors.  
For the purposes of the opinion, the 
Veteran should be presumed to be a 
reliable historian.

With respect to any abnormal leg movement 
disability currently present or present at 
any time during the pendency of this 
claim, the examiner should provide an 
opinion as to whether such abnormal leg 
movement represents an actual disability 
as opposed to a medical finding or symptom 
of some other disability including a 
diagnosed psychiatric disorder, and it is 
deemed to be a separate and distinct 
disability, whether there is a 50 percent 
or better probability that such disability 
is etiologically related to his active 
service, or was caused by or worsened by 
any diagnosed psychiatric disabilities.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
adjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

